       4:19-cv-04063-SLD-JEH # 1            Page 1 of 6                                             E-FILED
                                                                     Monday, 25 March, 2019 10:43:35 AM
                                                                           Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   AT ROCK ISLAND

UNITED STATES OF AMERICA,     )
                              )
               Plaintiff,     )
                              )
vs.                           )
                              )
DAVID A. HAMMITT, JENNIFER S. )
HAMMITT, AND CAPITAL ONE BANK )
(USA) N.A.                    )
                              )
                              )                      CIVIL NO. 19-cv- 4063
                              )
               Defendants.    )

                                         COMPLAINT

      Now comes, UNITED STATES OF AMERICA, by and through its attorneys, JOHN C.

MILHISER, United States Attorney for the Central District of Illinois, and Assistant United

States Attorney KIMBERLY A. KLEIN, and for its cause of action alleges that:

      1. This is a civil action brought pursuant to 28 U.S.C. § 1345 to foreclose the hereinafter

            described mortgage or other conveyance in the nature of a mortgage (hereinafter

            called “mortgage”) and to join the following persons as defendants:

                DAVID A. HAMMITT, JENNIFER S. HAMMITT, AND CAPITAL ONE

      BANK (USA) N.A.

       2.       Attached as Exhibit “A” is a copy of the mortgage; Exhibit “B” is a copy of the

                Promissory Note secured thereby; Exhibit “C” is a copy of the Reamortization

                Agreement; and Exhibit “D” is the Notice of Acceleration.

       3.       Information concerning mortgage:

               (A).    Nature of instrument:                Mortgage
4:19-cv-04063-SLD-JEH # 1        Page 2 of 6



     (B)   Dates of mortgages:                 Ex. A, December 4, 1990 (This

                                               mortgage has been assumed)

                                               Ex. B, August 19, 1998

     (C)   Names of mortgagors:                Ex. A, Edward L Wooter, Jr (This

                                               mortgage has been assumed)

                                               Ex. B, David A. Hammitt and

                                               Jennifer S. Hammitt

     (D)   Name of mortgagee:                  United States of America, United
                                               States Department of Agriculture

     (E)   Date and place of recording:        Ex. A, December 5, 1990,
                                               Ex. B, August 19, 1998, Henderson
                                               County, Illinois

     (F)   Identification of recording:        Ex. A, recorded as Book 128, at
                                               Page 246, as Doc. No. 135464,
                                               Ex. B, recorded as Book 247, at
                                               Page 118, as Doc. No. 148241

     (G)   Interest subject to the mortgage:   Fee Simple

     (H)   Amount of original indebtedness,
           including subsequent advances
           made under the mortgage:            $49,824.07

     (I)   Both the legal description of the mortgaged real estate and the common
           address or other information sufficient to identify it with reasonable
           certainty:

           1.     Legal description of the mortgaged premises:

                  Lot Seven (7) and Lot Ten (10) in Block Seven (7) in Swarts
                  Addition in the Village of Oquawka, situated in the County of
                  Henderson, in the State of Illinois.
                  TAX ID#: 06-457-005-10

           2.     Common address or location of mortgaged premises:

                  South 9th Street, Oquawka, Illinois 61469



                                                                                   2
4:19-cv-04063-SLD-JEH # 1       Page 3 of 6




     (J)   Statement as to defaults and amount now due:

           1.      Date of Default is October 16, 2014.

           2.      Payments which have become due under the secured note are in
                   default and arrears in the total amount of $35,381.17.

           3.      The total amount now due is $61,249.21 as of December 10, 2018,
                   plus interest accrued thereafter, court costs, title costs, and
                   plaintiff’s attorney fees. This amount due includes the total
                   principal and interest due and payable, all outstanding advances
                   and fees charged to the defendants account.

           4.      The per diem interest accruing under the mortgage after default is
                   $8.3664.

     (K)   Name of present owners of the real estate: David A. Hammitt and
                                                      Jennifer S. Hammitt

     (L)   Name or names of persons, in addition to such owners, but excluding any
           non-record claimants as defined in the Illinois Mortgage Foreclosure Law,
           Chapter 735 ILCS, Section 5/15-1210, who are joined as defendants and
           whose interest in or lien on the mortgaged real estate is sought to be
           terminated.

                (1) Capital One Bank (USA) N.A., by virtue of a Memorandum of
                    Judgment recorded July 7, 2010 in Book 505, at Page 505, as Doc.
                    No. 169178.

           Plaintiff’s mortgage constitutes a valid, prior and paramount lien upon the
           indicated interest in the mortgaged real estate, which lien is prior and
           superior to the right, title, interest, claim, or lien of all parties and non-
           record claimants whose interests in the mortgaged real estate are sought to
           be terminated.

     (M)   Names of defendants claimed to be personally liable for deficiency, if
           any:

           Not applicable.

     (N)   Capacity in which plaintiff brings this foreclosure: as the owner and
           legal holder of said note, mortgage, and indebtedness.

     (O)   Facts in support of shortened redemption period, if sought:




                                                                                       3
4:19-cv-04063-SLD-JEH # 1              Page 4 of 6



                The fair market value of the mortgaged real estate is less than 90 percent
                of the amount of the judgment requested herein and mortgagee hereby
                waives any and all rights to a personal deficiency judgment against the
                defendants.

        (P)     Facts in support of request for costs and expenses, if applicable:

                Plaintiff has been required to incur title insurance or abstract costs, and
                other expenses which should be added to the balance secured by said
                mortgage.

        (Q)    Facts in support of a request for appointment of mortgagee in possession
               or for appointment of a receiver, and the identity of such receiver, if
               sought:

               Not applicable.

        (R) Plaintiff does not offer to mortgagor in accordance with Section 15-1402
            to accept title to the real estate in satisfaction of all indebtedness and
            obligations secured by the mortgage without judicial sale.

        (S)    Name or names of defendants whose right to possess the mortgaged real
               estate, after the confirmation of a foreclosure sale, is sought to be
               terminated and, if not elsewhere stated, the facts in support thereof:

                David A. Hammitt and Jennifer S. Hammitt


                               REQUEST FOR RELIEF

Plaintiff requests:

          i.    A judgment to foreclosure such mortgage, ordering:

                      a. That an accounting may be taken under the direction of the court
                         of the amounts due and owing to the plaintiff;

                      b. That the defendants be ordered to pay to the plaintiff before
                         expiration of any redemption period (or, if no redemption period,
                         before a date fixed by the court) whatever sums may appear to be
                         due upon the taking of such account, together with fees and costs
                         of the proceedings (to the extent provided in the mortgage or by
                         law);

                      c. That in default of such payment in accordance with the judgment,
                         the mortgaged real estate be sold as directed by the court, to satisfy



                                                                                             4
       4:19-cv-04063-SLD-JEH # 1              Page 5 of 6



                                the amount due to the plaintiff as set forth in the judgment,
                                together with the interest thereon at the statutory judgment rate
                                from the date of judgment.

                            d. That in the event the plaintiff is a purchaser of the mortgaged real
                               estate at such sale, the plaintiff may offset against the purchase
                               price of such real estate the amounts due under the judgment of
                               foreclosure and order confirming the sale;

                            e. That in the event of such sale and the failure of the person entitled
                               thereto to redeem prior to such sale pursuant to this Article, the
                               defendants made parties to the foreclosure in accordance with this
                               Article, and all non-record claimants given notice of the
                               foreclosure in accordance with this Article, and all persons
                               claiming by, through or under them, and each and any and all of
                               them, may be forever barred and foreclosed of any right, title,
                               interest, claim, lien or right to redeem in and to the mortgaged real
                               estate; and

                            f. That if no redemption is made prior to such sale, a deed may be
                               issued to the purchaser thereat according to law and such
                               purchaser be let into possession of the mortgaged real estate in
                               accordance with 735 ILCS, Section 5/15-1701, et. seq.

                   ii.   An order granting a shortened redemption period, if authorized by law.

                  iii.   A personal judgment for a deficiency is not sought.

                  iv.    An order granting possession.

                   v.    An order placing the mortgagee in possession or appointing a receiver.

                  vi.    A judgment for fees, costs and expenses.

                  vii.   Enforcement of its assignment of rents derived from said real estate.

              viii.      Such other relief as equity may require, including, but not limited to,
                         declaratory and injunctive relief.


                              ADDITIONAL REQUEST FOR RELIEF

       Plaintiff also requests that the judgment for foreclosure or other orders entered herein
provide for the following (pursuant to 735 ILCS Section 5/15-1506(f)):

             i.          Judicial sale conducted by the United States Marshal or his



                                                                                                  5
4:19-cv-04063-SLD-JEH # 1        Page 6 of 6



           representative, at which the plaintiff is entitled to bid;

   ii.     Title in the real estate may be subject, at the sale, to exceptions
           including general real estate taxes for the current year and for the
           preceding year which have not become due and payable as of the date of
           entry of the judgment of foreclosure, any special assessments upon the
           real estate, and easements and restrictions of record.

   iii.    In the event a party to the foreclosure is a successful bidder at the sale,
           such party shall be allowed to offset against the purchase price to be paid
           for such real estate amounts due such party under the judgment of
           foreclosure or order confirming the sale.

                                   UNITED STATES OF AMERICA, Plaintiff

                                   JOHN C. MILHISER
                                   UNITED STATES ATTORNEY




                                   s/Kimberly A. Klein, IL Bar No. 6230077
                                   Attorney for Plaintiff
                                   United States Attorney’s Office
                                   One Technology Plaza
                                   211 Fulton Street, Suite 400
                                   Peoria, Illinois 61602
                                   Tel: 309-671-7050
                                   Fax: 309-671-7259
                                   Email: Kimberly.Klein@usdoj.gov




                                                                                    6
      4:19-cv-04063-SLD-JEH # 1-1   Page 1 of 37                              E-FILED
                                                   Monday, 25 March, 2019 10:43:35 AM
                                                         Clerk, U.S. District Court, ILCD




EXHIBIT A
4:19-cv-04063-SLD-JEH # 1-1   Page 2 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 3 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 4 of 37
       4:19-cv-04063-SLD-JEH # 1-1   Page 5 of 37




EXHIBIT B
4:19-cv-04063-SLD-JEH # 1-1   Page 6 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 7 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 8 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 9 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 10 of 37
     4:19-cv-04063-SLD-JEH # 1-1   Page 11 of 37




EXHIBIT C
4:19-cv-04063-SLD-JEH # 1-1   Page 12 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 13 of 37
        4:19-cv-04063-SLD-JEH # 1-1   Page 14 of 37




EXHIBIT D
        4:19-cv-04063-SLD-JEH # 1-1   Page 15 of 37




EXHIBIT E
4:19-cv-04063-SLD-JEH # 1-1   Page 16 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 17 of 37
            4:19-cv-04063-SLD-JEH # 1-1   Page 18 of 37




EXHIBIT F
4:19-cv-04063-SLD-JEH # 1-1   Page 19 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 20 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 21 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 22 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 23 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 24 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 25 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 26 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 27 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 28 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 29 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 30 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 31 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 32 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 33 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 34 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 35 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 36 of 37
4:19-cv-04063-SLD-JEH # 1-1   Page 37 of 37
                         4:19-cv-04063-SLD-JEH # 1-2
                                                                   CIVIL COVER   SHEET
                                                                           Page 1 of 2                                                                                  E-FILED
                                                                                                                               Monday, 25 March, 2019 10:43:35 AM
                                          (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
                                                                                                                                     Clerk, U.S. District Court, ILCD
I. (a) PLAINTIFFS                                                                                 DEFENDANTS



  (b)
                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)




  (c)           (Firm Name, Address, and Telephone Number)                                                     (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                              (For Diversity Cases Only)                                   and One Box for Defendant)
                                                                                                                       PTF        DEF                                     PTF      DEF
                                       (U.S. Government Not a Party)                                                                                 or


                                                                                                                                                     and
                                       (Indicate Citizenship of Parties in Item III)




IV. NATURE OF SUIT (Place an “X” in One Box Only)
         CONTRACT                                         TORTS                             FORFEITURE/PENALTY                       BANKRUPTCY                 OTHER STATUTES
                                PERSONAL INJURY                 PERSONAL INJURY



                                                                                                                                PROPERTY RIGHTS




                                                                                                     LABOR                      SOCIAL SECURITY
                                                              PERSONAL PROPERTY




        REAL PROPERTY             CIVIL RIGHTS               PRISONER PETITIONS                                                 FEDERAL TAX SUITS
                                                              Habeas Corpus:




                                                                                                IMMIGRATION
                                                                Other:




V. ORIGIN (Place an “X” in One Box Only)

                                                                                                                   (specify)
                                                                                            (Do not cite jurisdictional statutes unless diversity)

VI. CAUSE OF ACTION

VII. REQUESTED IN                                                 CLASS ACTION              DEMAND $
     COMPLAINT:                                                                                                                         JURY DEMAND:
VIII. RELATED CASE(S)
      IF ANY                        (See instructions):




FOR OFFICE USE ONLY
                          4:19-cv-04063-SLD-JEH # 1-2       Page 2 of 2
                  INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44




I.(a)   Plaintiffs-Defendants.


  (b)   County of Residence.


  (c)   Attorneys.


II.     Jurisdiction.




                                                        .        ; NOTE: federal question actions take precedence over diversity
        cases.

III.    Residence (citizenship) of Principal Parties.


IV.     Nature of Suit.



V.      Origin.




VI.     Cause of Action.                                                                                   Do not cite jurisdictional
        statutes unless diversity.

VII.    Requested in Complaint.



VIII. Related Cases.


Date and Attorney Signature.
